EXHIBIT 8.1 List of Subsidiaries and Affiliated Entities (As of March 15, 2014) Subsidiaries Percentage Attributable to Our Company Place of Incorporation 1.CISG Holdings Ltd. 100% BVI 2.Minkfair Insurance Management Limited 100% Hong Kong 3.CNinsure Holdings Ltd. 100% BVI & Hong Kong 4.CNinsure Zhonglian Enterprise Image Planning (Shenzhen) Co., Ltd. (formerly known as Haidileji Enterprise Image Planning (Shenzhen) Co., Ltd. and Fanhua Zhonglian Enterprise Image Planning (Shenzhen) Co., Ltd.). 100% PRC 5.CNinsure Xinlian Information Technology Consulting (Shenzhen) Co., Ltd. (formerly known as Yiqiman Enterprise Management Consulting (Shenzhen) Co., Ltd. and Fanhua Xinlian Information Technology Consulting (Shenzhen) Co., Ltd.) 100% PRC 6.CNinsure Insurance Sales Service Group Company Limited (formerly known as Shenzhen Fanhua Nanfeng Investment Holding Co., Ltd.) 100% PRC 7.Guangzhou Zhongqi Enterprise Management Consulting Co., Ltd. 100% PRC 8.Beijing Ruisike Management Consulting Co., Ltd. 100% PRC 9.Beijing Fanlian Investment Co., Ltd. 100% PRC 10.Litian Zhuoyue Software (Beijing) Co., Ltd. 100% PRC 11.Shenzhen Bangbang Auto Services Co., Ltd. 100% PRC 12.InsCom Holdings Limited 65.1% BVI 13.InsCom Group Limited(1) 65.1% BVI 14.InsCom HK Limited(1) 65.1% Hong Kong 15.Ying Si Kang Information Technology (Shenzhen) Co., Ltd.(1) 65.1% PRC 16.Guangzhou Huajie Insurance Agency Co., Ltd.(2) 100% PRC 17.Dongguan Zhongxin Insurance Agency Co., Ltd.(2) 100% PRC 18.CNinsure Bocheng Insurance Brokerage Co., Ltd. (also known as Fanhua Bocheng Insurance Brokerage Co., Ltd.)(2) 100% PRC 19.CNinsure Times Insurance Sales & Service Co., Ltd. (formerly known as Guangzhou Fanhua Insurance Agency Co., Ltd.)(2) 100% PRC 20.CNinsure Lianxing Insurance Sales Co., Ltd.(also known as Fanhua Lianxin Insurance Sales Co., Ltd.)(3) 100% PRC 1 Subsidiaries Percentage Attributable to Our Company Place of Incorporation 21.Sichuan CNinsure Insurance Agency Co., Ltd.( also known as Sichuan Fanhua Insurance Agency Co., Ltd.) (4) 100% PRC 22.Beijing Fanlian Insurance Agency Co., Ltd.(4) 100% PRC 23.Beijing CNinsure Insurance Agency Co.,Ltd.(also known as Beijing CNinsure Insurance Agency Co.,Ltd.)(4) 100% PRC 24.Beijing CNinsure Fumin Insurance Agency Co., Ltd.(also known as Beijing Fanhua Fumin Insurance Agency Co., Ltd.)(4) 100% PRC 25.Guangdong CNinsure Kafusi Insurance Brokerage Co., Ltd.( also known as Beijing Fanhua Fumin Insurance Agency Co., Ltd.)(4) 100% PRC 26.Guangzhou Fanhua Yi’an Insurance Agency Co., Ltd. (also known as Guangzhou CNinsure Yi’an Insurance Agency Co., Ltd.) (4) 100% PRC 27.Foshan Tuohua Insurance Agency Co., Ltd.(4) 100% PRC 28.Dongguan Nanfeng Jiayu Insurance Agency Co., Ltd.(4) 100% PRC 29.Guangdong CNinsure Nanfeng Insurance Agency Co., Ltd.( also known as Guangdong Fanhua Nanfeng Insurance Agency Co., Ltd.)(4) 100% PRC 30.Shenzhen CNinsure Nanfeng Insurance Agency Co.,Ltd. (also known as Shenzhen Fanhua Nanfeng Insurance Agency Co.,Ltd.) (5) 100% PRC 31.Hebei Lianda Insurance Agency Co., Ltd.(4) 100% PRC 32.Fujian CNinsure Guoxin Insurance Agency Co., Ltd. (also known as Fujian Fanhua Guoxin Insurance Agency Co., Ltd.) (4) 100% PRC 33.Hangzhou CNinsure Zhixin Insurance Agency Co., Ltd. (also known as Hangzhou Fanhua Zhixin Insurance Agency Co., Ltd.) (4) 100% PRC 34.Tianjin CNinsure Xianghe Insurance Agency Co., Ltd. (also known as Tianjin Fanhua Xianghe Insurance Agency Co., Ltd.) (6) 70% PRC 35.Changsha Lianyi Insurance Agency Co., Ltd.(6) 70% PRC 36.Henan CNinsure Anlian Insurance Agency Co., Ltd. (also known as Henan Fanhua Anlian Insurance Agency Co., Ltd.) (6) 51% PRC 37.Ninbo Baolian Insurance Agency Co., Ltd.(6) 51% PRC 38.Shandong CNinsure Mintai Insurance Agency Co., Ltd. (also known as Shandong Fanhua Mintai Insurance Agency Co., Ltd.) (6) 51% PRC 2 Subsidiaries Percentage Attributable to Our Company Place of Incorporation 39.Hunan CNinsure Insurance Agency Co., Ltd. (also known as Hunan Fanhua Insurance Agency Co., Ltd.) (7) 55% PRC 40.Hubei CNinsure Insurance Agency Co., Ltd. (also known as Hubei Fanhua Insurance Agency Co., Ltd.) (7) 60% PRC 41.Liaoning CNinsure Gena Insurance Agency Co., Ltd. (also known as Liaoning Fanhua Gena Insurance Agency Co., Ltd.)(7) 60% PRC 42.Zhejiang CNinsure Tongchuang Insurance Agency Co., Ltd. (also known as Zhejiang Fanhua Tongchuang Insurance Agency Co., Ltd.)(7) 60% PRC 43.Jiangsu CNinsure Lianchuang Insurance Agency Co., Ltd. (also known as Zhejiang Fanhua Tongchuang Insurance Agency Co., Ltd.) (7) 70% PRC 44.Sichuan CNinsure Xintai Insurance Agency Co., Ltd. (also known as Sichuan Fanhua Xintai Insurance Agency Co., Ltd.) (7) 100% PRC 45.Guangdong Meidiya Investment Co., Ltd.(8) 100% PRC 46.Jiangmen CNinsure Zhicheng Insurance Agency Co.,Ltd. (also known as Jiangmen Fanhua Zhicheng Insurance Agency Co.,Ltd.) (9) 100% PRC 47.Hebei Fanlian Insurance Agency Co., Ltd.(9) 51% PRC 48.Shenyang Fangda Insurance Agency Co., Ltd.(9) 51% PRC 49.Shanghai CNinsure Guosheng Insurance Agency Co., Ltd. (also known as Shanghai Fanhua Guosheng Insurance Agency Co., Ltd.) (9) 55% PRC 50.Jiangxi CNinsure Insurance Agency Co., Ltd. (also known as Jiangxi Fanhua Insurance Agency Co., Ltd.) (9) 70% PRC 51.Fujian CNinsure Investment Co., Ltd. (also known as Fujian Fanhua Investment Co., Ltd.) (10) 100% PRC 52.Fujian CNinsure Xinheng Insurance Agency Co., Ltd. (also known as Fujian Fanhua Xinheng Insurance Agency Co., Ltd.) (10) 100% PRC 53.Nanping CNinsure Jinying Insurance Agency Co., Ltd. (also known as Nanping Fanhua Jinying Insurance Agency Co., Ltd.) (11) 51% PRC 54.Guangdong CNinsure Fangzhong Investment Management Co., Ltd. (also known as Guangdong Fanhua Fangzhong Investment Management Co., Ltd.) (9) 51% PRC 55.CNinsure Insurance Surveyors & Loss Adjustors Co., Ltd. (also known as Fanhua Insurance Surveyors & Loss Adjustors Co., Ltd.) (12) 51% PRC 3 Subsidiaries Percentage Attributable to Our Company Place of Incorporation 56.Shanghai CNinsure Teamhead Insurance Surveyors & Loss Adjustors Co., Ltd. (also known as Shanghai Fanhua Teamhead Insurance Surveyors & Loss Adjustors Co., Ltd.) (12) 51% PRC 57.Shenzhen CNinsure Property and Casualty Insurance Surveyors & Loss Adjustors Co., Ltd. (also known as Shenzhen Fanhua Property and Casualty Insurance Surveyors & Loss Adjustors Co., Ltd.) (12) 51% PRC 58.Shenzhen CNinsure Software Technology Co., Ltd. (also known as Shenzhen Fanhua Software Technology Co., Ltd.) (12) 51% PRC Affiliated Entities Percentage Attributable to Our Company Place of Incorporation 1.Sichuan Yihe Investment Co., Ltd.(13) 100% PRC 2.Shenzhen Xinbao Investment Management Co., Ltd.(14) 65.1% PRC 3.Shijiazhuang CNinsure Anxin Investment Co., Ltd. (also known as Shijiazhuang Fanhua Anxin Investment Co., Ltd.) (15) 100% PRC 4.Hebei CNinsure Anxin Insurance Agency Co., Ltd. (also known as Hebei Fanhua Anxin Insurance Agency Co., Ltd.) (16) 100% PRC 5.Shandong CNinsure Xintai Insurance Agency Co., Ltd. (also known as Shandong Fanhua Xintai Insurance Agency Co., Ltd.) (15) 100% PRC 6.Jinan CNinsure Rongtai Insurance Agency Co., Ltd. (also known as Jinan Fanhua Rongtai Insurance Agency Co., Ltd.) (17) 100% PRC 7.CNinsure Century Insurance Sales & Service Co., Ltd. (also known as Fanhua Shiji Insurance Co., Ltd.) (18) 65.1% PRC 8.Shenzhen InsCom E-commerce Co., Ltd.(19) 65.1% PRC 9.CNinsure Puyi Fund Sales Co., Ltd. (also known as Fanhua Puyi Investment Management Co., Ltd.)(20) 19.5% PRC 10.Sincere Fame International Limited 20.6% BVI 11.Shanghai Teamhead Automobile Surveyors Co., Ltd.(21) 20.4% PRC 12.Jiaxing Baolian Insurance Agency Co., Ltd(22) 30% PRC 4 100% of the equity interests in each of these companies are held directly or indirectly by InsCom Holdings Limited. 100% of the equity interests in each of these companies are held directly by CNinsure Insurance Sales Service Group Company Limited. We beneficially own 100% equity interests in this Company, of which 99% of the equity interests are held directly by CNinsure Insurance Sales Service Group Company Limited and the the remaing 1% by Sichuan Yihe Investment Co., Ltd. in which we beneficially own 100% equity interests. 100% of the equity interests in each of these companies are held directly by CNinsure Times Insurance Sales & Service Co., Ltd 100% of the equity interest in this company are held directly by Guangdong CNinsure Nanfeng Insurance Agency Co., Ltd Majority equity interests in the range of 51-70% in each of these companies are are held directly by CNinsure Times Insurance Sales & Service Co., Ltd Majority equity interests in the range of 51-100% in each of these companies are held directly by CNinsure Lianxing Insurance Sales Co., Ltd We beneficially own 100% equity interests in this company, of which 90% of the equity interests are held directly by CNinsure Insurance Sales Service Group Company Limited and the remaining 10% by two individual shareholders. Majority equity interests in the range of 51-100% in each of these companies are held directly by Guangdong Meidiya Investment Co., Ltd We beneficially own 100% equity interests in each of these company, of which 55% of the equity interests are held directly by Guangdong Meidiya Investment Co., Ltd. and the remaining by Sichuan Yihe Investment Co., Ltd. in which we beneficially own 100% equity interests. 51% of the equity interests in this companies are held directly by Fujian CNinsure Xinheng Insurance Agency Co., Ltd 100% of the equity interests in each of these companies are held directly by Guangdong CNinsure Fangzhong Investment Management Co., Ltd We beneficially own 100% equity interests in this company, of which 20% of the equity interests are held directly by CNinsure Insurance Sales Group Company Limited and the remaining 80% by two individual shareholders. We beneficially own 65.1% of the quity interests in this company. 100% of the equity interests in each of these companies are held directly by Sichuan Yihe Investment Co., Ltd 100% of the quity interests in each of these company are held directly by Shijiazhuang CNinsure Anxin Investment Co., Ltd 100% of the quity interests in this company are held directly by Shandong CNinsure Xintai Insurance Agency Co., Ltd. 100% of the equity interests in this company are held directly by Shenzhen Xinbao Investment Co., Ltd 100% of the equity interest in this company are held directly by CNinsure Century Insurance Sales & Service Co., Ltd 19.45% of the quity interests in this company are held directly by Sichuan Yihe Investment Co., Ltd 40% of the equity interest in this company are held by Shanghai CNinsure Teamhead Insurance Surveyors & Loss Adjustors Co., Ltd 30% of the equity interest in this company are held by Guangdong Meidiya Investment Co., Ltd 5
